NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                ANDREW LOUIS CZARNIECKI, Petitioner.

                         No. 1 CA-CR 17-0345 PRPC
                              FILED 1-9-2018


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2016-001003-001 DT
                 The Honorable John Christian Rea, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Lisa Marie Martin
Counsel for Respondent

Andrew Louis Czarniecki, Buckeye
Petitioner
                           STATE v. CZARNIECKI
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Diane M. Johnsen joined.


C R U Z, Judge:

¶1             Petitioner Andrew Louis Czarniecki petitions this court for
review from the dismissal of his petition for post-conviction relief filed in
accordance with Ariz. R. Crim. P. (“Rule”) 32.1.1 This is Czarniecki’s first,
timely, “of right” petition filed after he entered a plea. We have considered
the petition for review and, for the reasons stated, grant review and deny
relief.

¶2             Czarniecki pled guilty to promoting prison contraband, a
class 2 felony, with one historical prior felony conviction. He was sentenced
to the stipulated term of eight years’ imprisonment, to run consecutive to
another sentence in Yuma County.

¶3             After assigned Rule 32 counsel filed a notice of completion of
post-conviction review, Czarniecki filed his pro se petition for post-
conviction relief claiming his plea was not knowing, voluntary, and
intelligent, as he was heavily medicated when he was presented with the
plea. He also claims recent injuries in jail, and surgery as a result of his
injuries prior to entering into his plea, affected the voluntariness of his plea.
The superior court summarily dismissed his petition. Czarniecki then filed
his petition for review.2

¶4           A plea agreement waives all non-jurisdictional defenses,
errors and defects which occurred prior to the plea. State v. Moreno, 134


1     The Rules applicable to post-conviction relief proceedings have been
renumbered; because no material changes have occurred to the provisions
relevant here, we cite the current version of the Rule.

2       We do not address the ineffective assistance of counsel claim that
Czarniecki raises in his petition for review because he did not raise that
claim in his petition for post-conviction relief. See Rule 32.9(4)(B)(ii)
(petition for review shall contain issues which were decided by the trial
court); see also State v. Ramirez, 126 Ariz. 464, 468 (App. 1980).


                                       2
                          STATE v. CZARNIECKI
                           Decision of the Court

Ariz. 199, 200 (App. 1982). When accepting a guilty plea, the trial judge
must ensure that the plea is entered voluntarily, intelligently, and
knowingly. State v. Rose, 231 Ariz. 500, 505, ¶ 13 (2013) (citation omitted);
Rule 17.1(b). Statements to the court at a change of plea regarding
voluntariness are normally binding on the defendant. See State v. Hamilton,
142 Ariz. 91, 93 (1984).

¶5            Czarniecki took part in a settlement conference. Czarniecki
was offered a more lenient plea after the conference. During the plea
colloquy, Czarniecki indicated to the court that he understood the plea, and
although he was on medication, it did not affect his ability to understand
the plea or the proceedings. Czarniecki confirmed he discussed the plea
with his attorney, it was explained to him in detail, and that he was to
receive a stipulated sentence. Several days later, he was sentenced in
accordance with the plea, and did not express or display an inability to
understand the proceedings.

¶6            Czarniecki attaches no medical, or other documentation to
support his claims, and therefore, does not meet his burden to show a
colorable claim. Rule 32.5(d) (requiring a defendant to attach affidavits,
records, or other evidence currently available to support the allegations of
the petition). The defendant’s own affidavit—self-serving assertions—is
generally insufficient to raise colorable claim. State v. Wilson, 179 Ariz. 17,
20 (App. 1993).

¶7            We grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3